Citation Nr: 9933063	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for nasal and sinus 
disability.

2. Entitlement to service connection for urinary tract 
disability.

3. Entitlement to service connection for lung disability, 
including asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from September 1970 to January 1989.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought in August 1995, and the veteran appealed.  He 
presented testimony during a hearing before the RO in January 
1996.  

The veteran had perfected an appeal of an RO decision 
concerning the appropriate disability rating for his 
service-connected psychiatric disability.  However, after the 
RO increased his rating for it in a July 1999 rating 
decision, he withdrew his appeal in accordance with 
38 C.F.R. § 20.204 (1999) in August 1999.  Accordingly, the 
issue of a disability rating greater than assigned for a 
psychiatric disorder is no longer before the Board.  


FINDINGS OF FACT

1. There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed allergic 
rhinitis disability, which was first medically documented 
in December 1995, and any in-service incident.

2. There is no competent medical evidence of record of a 
current urinary tract disability.  

3. The veteran has presented evidence, when presumed 
credible, of a current lung disability, in-service 
exposure to asbestos, and a nexus between the disability 
and the said exposure.  

CONCLUSIONS OF LAW

1. The claim for service connection for nasal and sinus 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim for service connection for urinary tract 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The claim for service connection for lung disability 
including asbestosis is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for lung disability 
including asbestosis; a nasal and sinus disability; and an 
urinary tract disability.  He contends that service 
connection is warranted for lung disability on the basis of 
in-service asbestos exposure.  He also seeks service 
connection based on continuity of lung symptomatology since 
service, including in-service bronchitis symptomatology, and 
he seeks service connection for lung disability due to 
in-service toxic fume exposure.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the veteran's contentions, a brief 
factual review of evidence of record as found in the 
veteran's claims folder would be helpful to an understanding 
of the Board's decision.


Entitlement to service connection for nasal and sinus 
disability

Factual background

During service department physical examinations of June 1977, 
the veteran denied having nose or sinus problems and his 
sinuses and nose were reported to be normal upon clinical 
examination.  Upon service department physical examinations 
in September 1982, August 1985, August 1986, January 1988, 
and November 1988, the veteran's sinuses were noted to be 
normal.  On the latter two occasions, the veteran denied 
having nose or sinus problems.  

The veteran was treated for a "head cold" in July and in 
August 1977.  At the latter time, the veteran's nose was not 
congested and his sinuses were not tender.  In March 1987, 
when the veteran was treated for smoke inhalation complaints, 
his nose was unremarkable.  On service discharge examination 
in November 1988, the veteran denied having or having had 
frequent colds, nose trouble, and sinusitis, and clinically, 
his nose and sinuses were normal.

On VA examination in December 1993, the veteran's present 
complaints did not include any sinus or nasal symptoms.  
Clinically, the veteran had a slight upper respiratory 
infection and nasal congestion.  

A VA sinus X-ray series in September 1995 revealed acute 
sinusitis, especially in the left maxillary sinus region.  On 
VA evaluation in October 1995, the veteran's nares were 
reddened with a clear exudate.  On VA evaluation in November 
1995, the veteran was again diagnosed to have acute 
sinusitis.  

On VA evaluation in December 1995, it was noted that the 
veteran complained of nasal stuffiness and an occasional 
scratchy throat with cough for 20 years.  A previous skin 
test in 1993 was positive for dog hair and dust mites, and a 
sinus film in September 1995 showed acute left maxillary 
sinusitis.  After evaluation, the assessments were allergic 
rhinitis, and acute sinusitis with resolving symptoms.  
Radiographic examination revealed that the veteran's nasal 
septum was deviated to the left.  No other definitive 
abnormalities were demonstrated.  

At a January 1996  personal hearing before a hearing officer 
at the RO, the veteran stated in substance that he believed 
his sinus disability was linked to his lung disability, and 
that he desired service connection for post-nasal drip.  He 
directed attention to the December 1995 VA medical record 
reporting nasal stuffiness and an occasional scratchy throat 
with cough for 20 years, in support of his assertions that he 
had nasal and sinus disability which had been chronic ever 
since service.

Analysis

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  A mere allegation of service 
connection is not sufficient; there must be evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The United States Court of Appeals for the Federal Circuit 
held that "a well-grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's, and the claimant's 
alone. Epps,  126 F.3d at 1469.  It has been observed that in 
Epps, the Federal Circuit Court of Appeals "definitively 
held that 'there is nothing in the text of [38 U.S.C.A] § 
5107 to suggest that [] VA has a duty to assist a claimant 
until the claimant meets his or her burden'" of establishing 
a well-grounded claim before providing any assistance to the 
claimant."  Morton v. West, 12 Vet. App. 477, 481 (1999) 
(emphasis added).   It was also noted that the claimant's 
burden to produce evidence to render a claim well grounded 
was a "condition precedent established by Congress" that 
neither VA nor the Court was free to ignore.  Morton, 12 Vet. 
App. at 485.      

The Board has carefully reviewed all of the evidence of 
record and presumed it credible for the limited purpose of 
ascertaining the plausibility of this claim.  Having done so, 
the Board finds that the veteran has not met his predicate 
burden of submitting a well-grounded claim of entitlement to 
service connection for a sinus disability.  Specifically, the 
Board finds that although the veteran has been diagnosed to 
have a sinus disorder, there has been proffered no competent 
evidence that links the disorder to any incident of military 
service. 

The record reflects that the veteran was treated periodically 
for the common cold during the course of military service.  
However, the veteran denied having, or ever having, frequent 
colds, nose trouble, and sinusitis during the course of his 
separation physical examination in November 1988.  Clinical 
evaluation of the veteran's sinuses resulted in normal 
findings.  

Although the veteran was diagnosed to have sinusitis in 
September 1995, and allergic rhinitis in December 1995, 
competent medical opinion has not linked these disorders to 
any incident of military service.  Although the veteran 
contends that these disorders are the result of one or more 
in-service incidents, he is not competent to render this 
opinion.  It is well-settled that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

The Board has carefully considered the veteran's report that 
he has had continuing sinus problems since military service.  
Assuming this to be the case, a competent medical opinion is 
still required to link the in-service symptoms to his current 
disorders.  In Savage v. Gober, 10 Vet. App. 488 (1997) the 
Court held in relevant part that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, presently set forth in 
38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such the condition.  Savage, 
10 Vet. App. at 497-98. That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation. Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id. at 498.

As was recently stated by the Court, the Savage decision:

". . . . clearly held that 38 C.F.R. § 3.303 
does not relieve the veteran of his burden of 
providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still 
provide a medical nexus between his current 
condition and the putative continuous 
symptomatology.  Until the veteran presents 
competent medical evidence to provide a 
relationship between his current disability and 
either an in-service injury or his continuous 
symptomatology, his claim cannot be considered 
well grounded."

Voerth v. West, No. 95-904 (U.S. Vet. App. October 15, 1999); 
see also Rose v. West, 11 Vet. App. 169 (1998).

In light of the above, the claim must be denied as not well 
grounded.

Entitlement to service connection for urinary tract 
disability

Factual background

Service medical records are silent for reference to urinary 
complaints or treatment.  On service discharge examination in 
November 1988, the veteran denied having or having had 
painful or frequent urination.  Clinically, the veteran's 
genitourinary system and prostate were normal, and 
microscopic urinalysis was essentially negative.

During the hearing which was held at the RO in January 1996, 
the veteran reported that starting in service in about 1985, 
he had urinary urgency, sometimes to the point of 
incontinence, but that he was too embarrassed to admit it or 
to seek treatment.  Instead, he found ways to cope with it 
and hid its existence from others.  He had not received post-
service treatment for it.  Because of the fact that he had it 
in service and continued to have these symptoms, he felt that 
service connection was warranted for a urinary tract 
disability. 
Analysis

As is noted above, the veteran has the predicate burden to 
submit a well-grounded claim, including evidence of (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required."  Epps, 
supra.

Having carefully reviewed the evidence of record and presumed 
it credible, the Board finds that the veteran has not 
submitted a well-grounded claim of service connection for a 
urinary tract disability.  Specifically, the veteran has not 
proffered competent evidence to indicate that he has the 
disorder in question.  

In order to render a diagnosis of a urinary tract disability, 
competent medical evidence is required.  In this matter, the 
veteran has alleged that he experiences urinary incontinence.  
Although the veteran is competent to report symptoms, there 
has been proffered no evidence to substantiate the veteran's 
assertion that he has a medical disorder.  The law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992).  Absent a currently 
manifested disability, the claim is not plausible and is 
therefore not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).   
  
Moreover, assuming that competent evidence of the disorder at 
issue has been produced, the veteran is not competent to 
opine that the disorder is linked to his military service.  
As noted above, the veteran is a layperson, and those 
untrained in medical matters are not qualified to render 
diagnoses of diseases and opine as to their etiology.  
Espiritu, supra.

The Board has examined all evidence of record with a view 
towards determining whether the veteran has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet.App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995).

Entitlement to service connection for a lung disability, 
including asbestosis

Factual background

The veteran's service personnel records show assignments 
onboard ships, including as a machinist's mate and food 
handler.  Service medical records show that the veteran was 
regularly monitored by radiographic study for exposure to 
asbestos and for the possibility of its complications, 
including by questioning and examination techniques.  

In April 1974, the veteran complained of a "heavy dry 
cough."  The diagnostic impression was that he had a 
"Smoker's cough (bronchitis)."  He was treated for 
complaints of chest pain in February 1976.  It was noted that 
he had stopped smoking nine months previously.  The 
diagnostic impression was that the veteran "probably [had 
no] significant disease," and that the veteran had 
"probably functional symptoms."  

The veteran underwent a service department physical 
examination in June 1977.  He denied then having, or ever 
having, a chronic or frequent colds, pain or pressure in the 
chest, and a chronic cough.  Clinical evaluation of his lungs 
resulted in normal findings.  

The veteran was treated for upper respiratory symptoms in 
July and August 1977, associated with a "head cold."  
Clinical evaluation on the latter occasion revealed  rales 
and rhonchi.  Chest X-rays were normal.  The diagnostic 
impression was  bronchitis.  

In September 1982, the veteran underwent a service department 
physical examination.  His lungs and chest were reported to 
be normal upon clinical examination.  

In March 1984, the veteran underwent an asbestos medical 
surveillance program.  He denied having been exposed to 
asbestos dust before his military career, and indicated that 
he had been exposed to it during his military career, from 
1965 to the present.  He reported some pulmonary symptoms.  
Pulmonary function testing resulted in average findings of 
FEV1 of 78% of that predicted and FVC of 80% of that 
predicted.  His FEV was noted to be "OK," and he was found 
qualified for further service.  

The veteran complained of chest and stomach pain in November 
1984.  These symptoms were attributed to possible gastritis 
and the veteran was treated with Mylanta.(r)  

On annual service examination in August 1985, the veteran's 
chest and lungs were normal.  

As part of a Navy Asbestos Medical Survey in October 1985, 
the veteran reported in-service asbestos exposure on ships 
through 1984, with no respiratory protection.  Radiographic 
examination of the chest revealed a normal cardiac and 
mediastinal silhouette.  The lung fields were clear, pleural 
margins were sharp and the bony thorax was intact.  The 
diagnostic impression was that the veteran had a "normal" 
chest.    

On annual service examination in August 1986, the veteran's 
chest and lungs were normal.  In February 1987, as part of a 
medical respiratory protection questionnaire, the veteran 
denied having or ever having lung disease, persistent cough, 
shortness of breath, or a sensation of "smothering."  A 
March 1987 service medical record reports that the veteran 
presented for smoke inhalation evaluation, apparently after 
trying to "clear space" where there had been a fire.  It 
was noted that he had inhaled smoke from a corrosion-
preventative agent, and that he then reported mild shortness 
of breath.  Clinically, his lungs were clear with no 
abnormalities bilaterally and no wheezing.  The assessment 
was mild reaction to toxic fume exposure.  

On service annual physical examination in January 1988, the 
veteran reported having or having had pain or pressure in his 
chest.  A service department physician's assistant noted that 
the veteran had "an elongated diaphragm."  Clinical 
evaluation revealed that his lungs and chest were normal.

On service retirement examination in November 1988, the 
veteran again reported then having or once having had 
shortness of breath and pain or pressure in his chest.  A 
service department medical examiner reported that the veteran 
had had asthma as a child, and that during extensive exercise 
the veteran would lose his breath.  The examiner further 
noted that the etiology of the veteran's chest pain was 
unknown.  Clinically, the veteran's lungs and chest were 
noted to be normal, and chest X-rays revealed no acute 
disease.  

Following his retirement from military service, the veteran 
continued to receive service department medical care.  
Records reflect that in November 1989, the veteran denied 
dyspnea on exertion and shortness of breath, and he endorsed 
possible occasional episodes of chest discomfort during rest, 
lasting about 30 seconds.  Clinically, his chest was clear to 
auscultation.  A lung disability was not diagnosed.  Later 
November 1989 and January 1990 service department medical 
records mention no lung problems.

On May 7, 1992, the veteran underwent a chest x-ray.  It was 
noted that the veteran had a "questionable margin right 
hilus," as compared with radiographic studies of June 1991 
and January 1992.  A computerized tomography scan was 
recommended.  The recommended study was undertaken on May 11, 
1992.  It found that the veteran presented a "routine" 
chest computerized tomography scan with good inspiratory 
vital capacity.  

The veteran underwent a VA physical examination in December 
1993.  His then present complaints did not include any 
pulmonary symptoms.  Upon clinical examination, deep 
inspiration and expiration revealed normal breath sounds.  A 
chest x-ray revealed that his lungs were clear and there was 
no evidence for acute cardiopulmonary disease.  

The veteran was treated by VA in January 1995.  He complained 
of cough and congestion for two days, and he denied chest 
pain, shortness of breath, and wheezing.  After clinical 
examination, the assessment was upper respiratory infection.  
In follow-up examination conducted later that month, the 
veteran stated that he continued to have a cough, and that it 
had been productive of yellow, thick phlegm for two to three 
days.  Clinically, his lungs exhibited mild end expiratory 
wheezing.  Spirometry which was done that day revealed no 
restrictive lung disease.  The assessment was resolving 
bronchitis.  

In the latter part of January 1995, it was reported that a 
chest x-ray had been obtained at the time of the initial 
visit in January 1995 revealed a lung tumor.  In February 
1995, the veteran underwent a right thoracotomy to remove a 
benign lesion.  A March 1, 1995 chest radiographic study 
found that the veteran had a mass-like fullness in the region 
of the right hilum, but no evidence of acute alveolar 
infiltrate or failure.  The veteran was hospitalized for this 
procedure from February 1, 1995 to March 7, 1995.  The 
discharge diagnoses included apical pneumothorax, 
inflammatory pseudotumor, and unresolved bronchial pneumonia.  
As to their cause, the discharge report reflects that they 
may be due to severe obstructive chronic bronchitis of 
unknown etiology and non-resolving bronchopneumonia but that 
no tumor, infarct or pneumoconiosis was identified.

A thoracoscopy pathology study was undertaken as part of the 
February 1995 hospitalization.  Of that portion of the needle 
biopsy study conducted of the veteran's right upper lung 
lobe, evidence was obtained of chronic bronchiolitis and mild 
interstitial fibrosis.  (Italics added).

During the hearing which was held at the RO in January 1996, 
the veteran testified to the effect that his current lung 
disability had its onset in service and may have been due to 
either asbestos exposure, toxic chemical exposure when there 
was a fire, or the result of continued bronchitis.  He stated 
that he had experienced shortness of breath in service, and 
that he had complained of chest pains.  He stated in 
substance that he believed his current lung problems were 
either continued bronchitis or the result of asbestos 
exposure.

Analysis

Reiterating, the veteran has the predicate burden to submit a 
well-grounded claim, including evidence of (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps, supra.

The Board has carefully considered all evidence of record and 
presumed it credible for the limited purpose of ascertaining 
the plausibility, and therefore the well-groundedness of the 
claim.  The Board has also examined in depth the evidence 
submitted in support of the claim, without regard to other 
evidence "against" the claim.  Having done so, the Board 
finds that the claim is well grounded and will remand the 
claim.  

As is noted above, a February 1995 biopsy study of the 
veteran's right upper lung lobe revealed mild interstitial 
fibrosis, and he was diagnosed to have, among other pulmonary 
disorders, chronic pneumonitis and interstitial fibrosis.  
With this finding, the veteran has proffered evidence of a 
current disability and has therefore satisfied the initial 
prong of the combined tests under Epps and Caluza, supra.  
Further, the record reflects that the veteran was regularly 
monitored during the course of his military service for the 
effects of asbestos exposure.  Read liberally, this suggests 
that the veteran was exposed to asbestos.  The veteran has 
therefore met the second prong of the test for ascertaining 
the well-groundedness of claims; that of lay evidence of in-
service occurrence or aggravation of a disease or injury.  

As to the third prong of the test for well-groundedness, 
(i.e., that of medical evidence of a nexus between an in-
service disease or injury and the current disability), the 
Board notes the provisions of  the VA Adjudication Procedure 
Manual, M21-1, Part VI, § 7.21 ("M21-1") set forth specific 
provisions for adjudicators to apply in the evaluation of 
claims of service connection for disorders based upon 
exposure to asbestos.  Among its provisions, the M21-1 
details in part that "the most common disease" resulting 
from asbestos exposure is interstitial fibrosis (asbestosis), 
as well as noting that pleural effusions and fibrosis, 
pleural plaques, mesotheliomas and lung cancer may be caused 
by exposure to asbestos.  See M21-1, Part VI, § 7.21, 
paragraph a.(1).    

The law mandates that the threshold for the submission of a 
well-grounded claim is low.  See Hickson v. West, 12 Vet.App. 
247 (1999).  Given this rule of law, and the finding that the 
veteran has produced evidence of in-service exposure to 
asbestos in service, some evidence of a current pulmonary 
disability, and there also exists some competent evidence of 
a nexus between these factors, the claim is well grounded.  

The finding that the claim is well grounded does not end the 
Board's inquiry.  The Board must then assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993); 
see Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  

However, with examination of the other evidence of record 
(that is, viewing the medical evidence in its whole without 
sole reference to that submitted in support of the claim), 
the Board cannot ascertain from the current evidence of 
record (in particular the February 1995 biopsy as is detailed 
above), whether the veteran has asbestosis as a clinical 
disorder or whether any pulmonary disorder is related to 
service.  It is now well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995);  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Having reviewed the veteran's well-grounded claim, the Board 
finds that additional development is necessary and will 
remand the claim as is directed below.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for nasal and sinus disability is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for urinary tract disability is denied.

A well-grounded claim for a lung disability, including 
asbestosis, has been submitted.


REMAND

As is noted above, the veteran's claim of entitlement to 
service connection for a lung disability is well grounded.  
In well-grounded claims, the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Littke v. 
Derwinski, 1 Vet.App. 90, 92 (1990).  

The veteran has not undergone a VA pulmonary examination 
since 1995, or with scrutiny towards ascertaining whether any 
of the currently diagnosed pulmonary symptoms are 
attributable to in-service exposure to asbestos.  

Accordingly, the veteran's claim of entitlement to service 
connection for a lung disability is REMANDED for the 
following development:



1.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment that is not 
evidenced by record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The RO should afford the veteran a VA 
pulmonary examination to ascertain 
whether any currently diagnosed pulmonary 
disorder is the result of exposure to 
asbestos.  The veteran's claims folder 
and a copy of this remand must be made 
available to the examiner, who should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand.  The examiner must report as to 
the diagnoses of any current pulmonary 
diseases, and whether they are the result 
of in-service exposure to asbestos or any 
other in-service event.  If the examiner 
is unable to opine as to these inquiries, 
he or she should so state.   

3.  If the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the veteran's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1999.  Thereafter, the RO should 
readjudicate the veteran's claim under a 
broad interpretation of the applicable 
regulations.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran need take no action until contacted by the RO.  
The veteran will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals






